Citation Nr: 1047410	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-20 637	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar and thoracic spine with 
scoliosis (back disorder) from May 15, 2005.

2.  Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome (right knee disorder) from 
May 15, 2005.

3.  Entitlement to an initial compensable rating for allergic 
rhinitis from May 15, 2005.

4.  Entitlement to an initial rating in excess of 10 percent for 
a panic disorder with agoraphobia from September 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina and a December 2008 decision of the RO in Boston, 
Massachusetts.  Jurisdiction over the appeal currently resides 
with the RO in Boston, Massachusetts.  

As to the Veteran's personal hearing request, in March 2009 he 
failed to show for a hearing before a Veterans' Law Judge sitting 
at the RO.  Therefore, VA adjudication of the current appeal may 
go forward without scheduling him for a hearing.

The claim for a higher initial rating for a panic disorder with 
agoraphobia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 15, 2005, the preponderance of the competent and 
credible evidence of record is against a finding that the 
Veteran's back disorder is manifested by incapacitating episodes 
of having a total duration of at least 2 weeks during the past 12 
months; or, even taking into account his complaints of pain, is 
manifested by forward flexion of the thoracolumbar spine limited 
to less than 60 degrees; a combined range of motion of the 
thoracolumbar spine limited to less than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or that his intermittent right S1 lumbar 
radiculopathy causes at least mild incomplete paralysis of the 
sciatic nerve.

2.  From May 15, 2005, the preponderance of the competent and 
credible evidence of record is against a finding that the 
Veteran's right knee disorder, even taking into account his 
complaints of pain, is manifested by flexion limited to 45 
degrees and/or extension limited to 10 degrees or by slight 
instability.

3.  From May 15, 2005, the preponderance of the competent and 
credible evidence of record is against finding that the Veteran's 
allergic rhinitis is manifested by greater than fifty percent 
obstruction of both nasal passages, complete obstruction of one 
nasal passage, or polyps.


CONCLUSIONS OF LAW

1.  From May 15, 2005, the Veteran has not met the criteria for a 
rating in excess of 10 percent for a back disorder.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5240-5243 (2010).

2.  From May 15, 2005, the Veteran has not met the criteria for a 
rating in excess of 10 percent for a right knee disorder.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 
(2010).

3.  From May 15, 2005, the Veteran has not met the criteria for a 
compensable rating for allergic rhinitis.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.97, Diagnostic Code 6522.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
dispute as to whether the Veteran was provided an appropriate 
application form.  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his disorders.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted and 
an initial disability evaluation has been assigned, the service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Thus, regardless of whether or not the notice that the 
Veteran was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available post-service treatment records including 
his records from the Boston VA Medical Center, Dr. Clay D. 
Miller, and Dr. Emad Younan.  

In this regard, the Board recognizers that, while the Veteran 
provided VA with an authorization to obtain his records from the 
Lahey Clinic, these records are not found in the claims files.  
Nonetheless, the Board finds that a remand is not required to 
request these records because in May 2010 the Lahey Clinic 
notified the RO that it did not have any records of the claimant.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information which 
could possibly support a claim . . . [and] this duty is limited 
to specifically identified documents that by their description 
would be facially relevant and material to the claim").  

The Veteran was also afforded VA examinations in May 2005, 
September 2007, October 2007, and November 2008 which the Board 
finds are adequate for rating purposes because the examiners, 
after a review of the record on appeal and a comprehensive 
examination of the claimant, provided medical opinions as to the 
severity of his disorders that allows the Board to rate them 
under all applicable rating criteria.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran asserts that his back and right knee disorders as 
well as his allergic rhinitis meet the criteria for higher 
evaluations.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-
connected disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Back Disorder

The June 2005 rating decision assigned the Veteran's back 
disorder a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

As to rating the Veteran's service connected back disorder under 
Diagnostic Code 5243, it provides a higher, 20 percent rating, 
when the disability is manifested by incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  38 C.F.R. § 4.71a.  Diagnostic 
Code 5243 defines an incapacitating episode as one where the 
Veteran has physician prescribed bed rest.  Id.

However, while the Veteran and his representative claim, in 
substance, that the appellant's adverse symptomatology causes him 
to be unable to function at times, there is no competent and 
credible evidence in the record of the claimant's back disorder 
requiring physician prescribed bed rest for 2 weeks at any time 
during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  In fact, at his May 2005 VA examination the Veteran 
specifically reported that he did not have any incapacitating 
episodes.  Therefore, the Board must deny the claim for a higher 
evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  This 
is true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

As to rating the Veteran's back disorder under the General Rating 
Formula for Disease and Injuries of the Spine, the Board notes 
that the claimant will only be entitled to an higher, 20 percent 
rating, if there is forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

In this regard, at the May 2005 VA examination the Veteran had 
tenderness to palpation of the spine.  It was thereafter opined 
that thoracolumbar spine forward flexion was 90 degrees and the 
combined range of motion of the thoracolumbar spine was 235 
degrees (forward flexion to 90 degrees; backward extension to 25 
degrees; left and right lateral flexion to 30 degrees; and left 
and right rotation to 30 degrees).  It was also opined that the 
range of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  It was next opined that the Veteran did not have any 
radiating pain, muscle spasms, or ankylosis.  Straight leg 
raising was negative.  On neurological examination, it was opined 
that motor and sensory examinations of the lower extremities were 
normal.  Deep tendon reflexes were 3+ and symmetric bilaterally 
in the knees and ankles.  X-rays of the thoracic spine showed 
scoliosis.  An older December 2001 magnetic resonance imaging 
evaluation (MRI) of the lumbar spine showed degenerative disc 
disease.  The diagnoses were lumbar spine degenerative disc 
disease, thoracic spine sprain and mild scoliosis

Private treatment records dated in June 2006 from Dr. Miller show 
the Veteran's complaints of thoracic spine pain.  On examination, 
he had tenderness in the thoracic spine.  On neurological 
examination, it was opined that sensation was intact, strength 
was normal, and reflexes were symmetrical.  X-rays of the 
thoracic spine showed mild scoliosis and degenerative changes.  
MRI showed two thoracic spine disc herniations.  

When examined later in June 2006 by Dr. Younan, the Veteran's 
complained of thoracic spine pain but denied problems with 
radiating pain.  On examination, he had tenderness in the 
thoracic and lumbar spines.  On neurological examination, there 
were no focal, motor, or sensory deficits.  

Likewise, at the September 2007 VA spine examination, the Veteran 
had tenderness of the spine.  Range of motion studies revealed 
that on forward flexion the Veteran could get his fingers within 
1/2 inch of the floor and could carry this out repeatedly without 
increased pain or fatigue, left and right lateral flexion were to 
40 degrees, and left and right rotation were to 70 degrees.  It 
was opined that the Veteran did not have any muscle spasms.  
Straight leg raising was normal and deep tendon reflexes were 
easily obtainable.  It was also opined that he had exceptionally 
well developed muscles in his trunk, pelvis, and lower 
extremities.  It was next opined that his entire central skeletal 
system was "perfectly aligned" with no evidence of a list or 
scoliosis.  The diagnoses were degenerative disc disease with 
lumbar and thoracic spine disc protrusion and "intermittent 
right S1 lumbar radiculopathy." 

VA treatment records also show the Veteran's complaints for back 
pain.  However, they, like the VA examination reports, are 
negative for evidence that forward flexion of the thoracolumbar 
spine is not greater than 60 degrees or that the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, even taking into account the appellant's complaints of 
pain.  Likewise, the VA treatment records are negative for 
evidence of muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Consequently, even taking into account the Veteran's complaints 
of pain as per the Court's holding in DeLuca, supra, and 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the criteria for a 
rating in excess of 10 percent is not warranted for his service-
connected back disorder under the General Rating Formula for 
Disease and Injuries of the Spine due to limitation of motion of 
the spine because the record is negative for competent and 
credible evidence that forward flexion of the thoracolumbar spine 
is not greater than 60 degrees or that the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, supra.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

Likewise, the Board finds that the criteria for a rating in 
excess of 10 percent is not warranted for his service-connected 
back disorder under the General Rating Formula for Disease and 
Injuries of the Spine because the record is negative for 
competent and credible evidence that the Veteran's back disorder 
causes muscle spasm, guarding severe enough to result in an 
abnormal gait, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

Moreover, while the May 2005 VA examiner and the June 2006 
private treatment records include opinions that x-rays of the 
thoracic spine showed scoliosis, the subsequent September 2007 VA 
examiner opined that his entire central skeletal system was 
perfectly aligned with no evidence of a list or scoliosis.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

Therefore, the Board finds that the criteria for a rating in 
excess of 10 percent is not warranted for his service-connected 
back disorder under the General Rating Formula for Disease and 
Injuries of the Spine because the record is negative for 
competent and credible evidence that the Veteran's back disorder 
causes abnormal spinal contour despite x-ray's showing scoliosis.  
38 C.F.R. § 4.71a.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

Given the Veteran's complaints to his VA examiners regarding pain 
radiating into his legs, the Board notes that Note 1 to 38 C.F.R. 
§ 4.71a allows the claimant to receive separate compensable 
ratings for adverse neurological symptomatology associated with 
his service connected back disorder.  

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010) 
provides a 10 percent rating for mild incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity, a 20 
percent rating for moderate incomplete paralysis of the sciatic 
nerve in either the major or minor lower extremity, and a 40 
percent rating for moderately severe incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

38 C.F.R. § 4.123 (2010) provides that neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis. 

38 C.F.R. § 4.124 (2010) provides that neuralgia, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to complete 
paralysis of the affected nerve. 

In this regard, the September 2007 VA spine examiner diagnosed 
"intermittent right S1 lumbar radiculopathy."  However, while 
the Veteran complained to the VA examiners he saw in connection 
with his appeal of problems with radiculopathy, he denied having 
any such problems when seeing his private physicians.  Moreover, 
his neurological examinations, both at his VA examination and 
when seen by his private physicians, were uniformly normal.  
Furthermore, VA examination did not reveal any muscle wasting but 
instead showed that he had exceptionally well developed muscles 
in his trunk, pelvis, and lower extremities.

Given the above, the Board finds that while the Veteran has 
"intermittent right S1 lumbar radiculopathy," the preponderance 
of the competent and credible evidence does not show his adverse 
symptomatology equates to at least "mild" incomplete paralysis 
of the sciatic nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic 
Code 8520; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases).  Therefore, the Board finds that 
a separate compensable rating for adverse neurological 
symptomatology caused by the claimant's service connected back 
disorder is not warranted.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

Lastly, the Board notes that each of the ways by which the spine 
is ratable, other than some of those described in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010), contemplates limitation of 
motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  
Therefore, assigning separate ratings on the basis of both lumbar 
strain and other symptoms, such as those set forth in Diagnostic 
Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2010). 

Likewise, while the record shows that the Veteran has separate 
and distinct problems adversely impacting the segments of his 
thoracic spine and the segments of his lumbar spine, under the 
current criteria, disability of the thoracic and lumbar spine is 
treated as one entity and assigning separate ratings for each 
would also be inappropriate.  38 C.F.R. §§ 4.14, 4.71a.

The Right Knee Disorder

The June 2005 rating decision assigned the Veteran's right knee 
disorder a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5019.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis, the 
Veteran's disability is rated based on limitation of motion of 
the affected part.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability will be rated as 10 percent 
disabling.  Moderate recurrent subluxation or lateral instability 
will be rated as 20 percent disabling.  And, severe recurrent 
subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the 
knee is limited to 45 degrees a 10 percent rating is in order.  
If flexion of the knee is limited to 30 degrees a 20 percent 
rating is in order.  If flexion of the knee is limited to 15 
degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of 
the knee is limited to 10 degrees a 10 percent rating is in 
order.  If extension of the knee is limited to 15 degrees a 20 
percent rating is in order.  If extension of the knee is limited 
to 20 degrees a 30 percent rating is in order.  If extension of 
the knee is limited to 30 degrees a 40 percent rating is in 
order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held 
that in cases where the record reflects that the appellant has 
multiple problems due to service-connected disability, it is 
possible for an appellant to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both limitation of motion due to arthritis 
and instability, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  The basis for this opinion was that the applicable 
rating criteria, "suggest that those Codes apply either to 
different disabilities or to different manifestations of the same 
disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of extension 
under Diagnostic Code 5261 provided that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

As to Diagnostic Codes 5260 and 5261, at the May 2005 VA 
examination the range of motion of the right knee was 0 to 120 
degrees with crepitus but with no additional limitation of motion 
with pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  (Full range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II).  

Subsequently, at the September 2007 VA examination, it was opined 
that after taking into account the Veteran's pain as well as the 
additional lost motion caused by repetitive use and fatigue that 
range of motion of the right knee was flexion from 0 to 110 
degrees and extension from 0 to -15 degrees.  

Similarly, at the final November 2008 VA joints examination, it 
was opined that after taking into account the Veteran's pain as 
well as the additional lost motion caused by repetitive use and 
fatigue that the range of motion of the right knee was flexion 
from 0 to 125 degrees and extension from 0 to -30 degrees.  

Therefore, even when considering functional limitations due to 
pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, supra, the Board does not find that the Veteran's 
functional losses equate to the criteria required for a 20 
percent rating under Diagnostic Code 5260 because flexion of the 
knee is not limited to 30 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.71a.  This is true throughout the period of time during which 
his claim has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

Likewise, even when considering functional limitations due to 
pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, supra, the Board does not find that the Veteran's 
functional losses equate to the criteria required for a 20 
percent rating under Diagnostic Code 5261 because extension of 
the knee is not limited to 15 degrees.  38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.71a.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings is not warranted.  Fenderson, supra.

The Board also finds that even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board does not 
find that the Veteran's functional losses equate to the criteria 
required for separate compensable ratings under Diagnostic 
Code 5260 and under Diagnostic Code 5261 because flexion of the 
knee is not limited to at least 45 degrees and extension of the 
knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

As to a separate rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, the May 2005 VA examiner opined that Drawer and 
McMurray's tests were normal and the November 2008 VA joints 
examiner opined that there was no instability.  These opinions 
are not contradicted by any other medical opinion of record.  See 
Colvin, supra.  Therefore, because there is no evidence in the 
record that suggests "slight" subluxation or instability in the 
right knee, a separate compensable rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

The Allergic Rhinitis Disorder

The June 2005 rating decision assigned the Veteran's allergic 
rhinitis a 0 percent rating under 38 C.F.R. § 4.97, Diagnostic 
Code 6522.

Under Diagnostic Code 6522 allergic or vasomotor rhinitis will be 
rated as 10 percent disabling when it is manifested by a greater 
than fifty percent obstruction of both nasal passages or complete 
obstruction of one nasal passage without polyps.  A 30 percent 
disability rating is warranted when polyps are present.  

With the above criteria in mind, the May 2005 VA examiner opined 
that the Veteran had a fifty percent nasal obstruction 
bilaterally from turbinate swelling with no tenderness or 
purulent discharge.  Thereafter, the October 2007 VA examiner 
opined that the Veteran was breathing comfortably but the 
turbinates were enlarged but without discharge or a mass.  The 
examiner also opined that nasal endoscopy showed, on the right, a 
slightly "polypoid" middle turbinate mucosa and sphenoethmoidal 
recess and, on the left, a slightly "polypoid" middle turbinate 
mucosa.  These opinions regarding the scope of the Veteran's 
service connected allergic rhinitis are not contradicted by any 
other medical opinion of record.  See Colvin, supra.  

Tellingly, the bilateral fifty percent nasal obstruction seen by 
the May 2005 VA examiner does not amount to a "greater than" 
fifty percent obstruction and the "polypoids" seen by the 
October 2007 VA examiner are not "polyps."  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, P. 1331 (28th ed. 1994) (defines a 
"polypoid" as "resembling a polyp").  Therefore, because a 
review of the record on appeal does not reveal that the Veteran's 
allergic rhinitis causes a "greater than" fifty percent 
obstruction of both nasal passages, complete obstruction of one 
nasal passage without polyps, or polyps, the Board must deny the 
claim for a compensable evaluation under Diagnostic Code 5243, 
38 C.F.R. § 4.71a.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.  

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO and the statements to his VA examiners, the 
Board will consider the application of 38 C.F.R. § 3.321(b)(1) 
(2010).  Although the Veteran and his representative generally 
claim that the rating schedule does not adequately compensate the 
claimant for the problems caused by his back, right knee, and 
allergic rhinitis disabilities and the appellant told his VA 
examiners that these disorders caused him to lose days from work, 
the evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the application of 
the regular schedular rating standards.  Id.  There simply is no 
objective evidence that any of his disabilities, acting alone, 
has resulted in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that these disabilities affect employment, but 
it bears emphasis that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  
Therefore, given the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his 
doctors.  In this regard, the Veteran is credible to report on 
what he sees and feels and others are credible to report on what 
they can see.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran and his representative are not competent to 
opine as to the problems caused by his back, right knee, and 
allergic rhinitis disabilities because such opinions requires 
medical expertise which they have not been shown to have and 
these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the Board 
finds more competent and credible the medical opinion provided by 
the experts at the Veteran's VA examinations than his and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service connected 
disability).  However, the Board finds that Rice is not 
applicable to the current appeal because the Veteran has never 
claimed that his disability prevents him from obtaining and/or 
maintaining employment.  Therefore, the Board finds that the 
current decision need not consider whether the Veteran meets the 
criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for 
higher evaluations for back, right knee, and allergic rhinitis 
disorders must be denied at all times from May 15, 2005.  
Fenderson, supra.


ORDER

A higher evaluation for degenerative disc disease of the lumbar 
and thoracic spines with scoliosis is denied at all times from 
May 15, 2005.

A higher evaluation for right knee patellofemoral syndrome is 
denied at all times from May 15, 2005.

A compensable evaluation for allergic rhinitis is denied at all 
times from May 15, 2005.


REMAND

As to the claim for a higher initial rating for a panic disorder 
with agoraphobia, in March 2009 the Veteran filed a notice of 
disagreement as to the initial rating assigned this disability in 
the December 2008 rating decision.  No further action was taken 
by the RO.  Therefore, a remand for the issuance of a statement 
of the case (SOC) is required.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  


Accordingly, this issue is REMANDED to the RO for the following 
action:

The RO should issue a SOC with respect to 
the claim for a higher initial rating for a 
panic disorder with agoraphobia.  Only if 
the Veteran thereafter files a timely 
substantive appeal as to this issue should 
it be returned for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


